Exhibit23.1 Independent Registered Public Accounting Firm’s Consent We consent to the incorporation by reference in the Registration Statement of Qualstar Corporationand Subsidiary on Form S-8 (File No. 333-162169 and 333-61080) of our report dated March 29, 2016, with respect to our audit of the consolidated financial statements of Qualstar Corporationand Subsidiary as of December 31, 2015 and for the six months then ended, which report is included in this Annual Report on Form 10-K of Qualstar Corporationand Subsidiary for the transition period from July 1, 2015 to December 31, 2015. /s/ Marcum llp Marcum llp Los Angeles, CA March 29, 2016
